—Appeal by defendant from a judgment of the County Court, Dutchess County (Rosenblatt, J.), rendered September 23, 1980, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
On the present record, it cannot be concluded that the Trial Justice unduly or improperly interjected himself into the proceedings or displayed hostility or bias prejudicial to defendant. Indeed, some of the actions of the court complained of by defendant actually resulted in rulings favorable to him. Viewing the record as a whole and closely examining the specific claims raised by defendant, the record clearly indicates that the court maintained an unbiased and impartial demeanor at trial and, when it did inject itself into the fact-finding process, it did so in the proper exercise of its supervisory function (see, e.g., People v Jamison, 47 NY2d 882, 884; People v De Jesus, 42 NY2d 519, 523).
We have examined defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.